Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10664631 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because they are equivalent in a genus-species relationship, with the instant claims being the genus.
The instant claims are equivalent to those of the reference in the following concordances:
1 is equivalent to reference claim 1
2 is equivalent to reference claim 1
3 is equivalent to reference claim 2
4 is equivalent to reference claim 1
5 is equivalent to reference claim 1
6 is equivalent to reference claim 3
7 is equivalent to reference claim 4
8 is equivalent to reference claim 5
9 is equivalent to reference claim 6
10 is equivalent to reference claim 7
11 is equivalent to reference claim 8
12 is equivalent to reference claim 9

14 is equivalent to reference claim 11
15 is equivalent to reference claim 12
16 is equivalent to reference claim 13
17 is equivalent to reference claim 14
18 is equivalent to reference claim 8
19 is equivalent to reference claim 15
20 is equivalent to reference claim 8

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the double patenting rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The claims as amended distinguish over the art of record and the prior art by clarifying the method of memory operations and how the master LP file is utilized to control the provision of data across the system. The art as a whole does not disclose the use of LP files linked to a master LP file stored in memory in place of a data set, as a master representation of a model, in the manner now explicitly claimed. Applicant's arguments dated 12/18/2019 in parent application 14/164,688, notably on p.7-8 of the remarks, are persuasive in illustrating the above. The details regarding how LP files are placed in different memories, including the use of the master LP file in the local memory of the processor, sets forth a structure not found or suggested in the art as a whole. As such, the claims distinguish over the closest prior art, which is Rios (Rios, Joseph L., and Kevin Ross. "Massively Parallel Dantzig-Wolfe Decomposition Applied toTraffic Flow Scheduling." JACIC 7.1 (2010): 32-45.), Ho (Ho, James K., and Etienne Loute. "An advanced implementation of the Dantzig—Wolfe decomposition algorithm for linear programming." Mathematical Programming 20.1 (1981): 303-326.), Sourceforge("CPLEXLPfile format", Sourceforge, LPSolve, 12 November 2013, retrieved via the web archive from http://lpsolve.sourceforge.net/5.0/CPLEX-format.htm), Yan (US 2005/0137959 Al), and Zhu (Zhu, Kaihua, et al. "Parallelizing support vector machines on distributed computers." Advances in Neural Information Processing Systems. 2008.). These references are listed by applicant in the IDS dated 4/27/2020, and were previously noted in parent application 14/164,688.
Regarding 35 USC 101, under the 2019 PEG, the claims provide a practical application of the mathematical applications recited in the form of setting forth a way for a computing system to execute solver logic or other data optimization software that would otherwise be too large for the system's available memory. Put simply, they set forth a way to configure a computing system that results in it being able to perform operations it would not otherwise be able to, rather than setting forth only calculations themselves. Applicant's arguments filed in parent application 14/164,688 on 10/11/2018 provide more detail, and were held persuasive in the subsequent office action in the parent case.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BIJAN MAPAR/              Primary Examiner, Art Unit 2128